


EXHIBIT 10.33

VISHAY PRECISION GROUP, INC.
RESTRICTED STOCK UNIT AGREEMENT

Pursuant to
The Vishay Precision Group, Inc.
2010 Stock Incentive Program

     THIS AGREEMENT is made and entered into by and between Vishay Precision
Group, Inc., a corporation organized and existing under the laws of the State of
Delaware (hereinafter referred to as the “Company”) and <name> (hereinafter
referred to as “Grantee”).

     This Agreement is made pursuant to the Vishay Precision Group, Inc. 2010
Stock Incentive Program (the “Program”), a copy of which is attached hereto and
made part of this Agreement.

     The Compensation Committee (“Committee”) of the Board of Directors of the
Company has approved the grant of restricted stock units to the Grantee under
the Program, to provide the Grantee with an opportunity (i) to own shares of
Common Stock (as defined in the Program), (ii) to participate in the shareholder
value of the Company, and (iii) to have a mutuality of interest with other
shareholders of the Company. The Grantee is now an employee of the Company, and
the Company desires to have the Grantee remain as an employee and to afford the
Grantee the opportunity to acquire or enlarge stock ownership in the Company, so
that the Grantee may have a direct proprietary interest in the Company’s
success.

     In consideration of the foregoing and of the mutual covenants and
agreements set forth below, and intending to be legally bound hereby, the
Company and the Grantee mutually promise and agree as follows:

Grant of Restricted Stock Units. Effective <date> (the “Grant Date”) and subject
to the terms and conditions set forth herein and in the Program, the Company
hereby awards to the Grantee <total number> (XXX) restricted stock units on the
terms and conditions set forth herein (the “Units”). Each Unit, once vested,
represents an unfunded, unsecured right of the Grantee to receive one share of
Common Stock (each a “Share”). The Units will become vested, and Shares will be
issued in respect of vested Units, as set forth in this Agreement. The terms of
the Program are hereby incorporated into this Agreement by this reference, as
though fully set forth herein. Except as otherwise provided herein, capitalized
terms herein will have the same meaning as defined in the Program.

     1. Vesting of Units.

          (a) Vesting Based on Continued Service. <time vest number> (XXX) of
the Units will vest on <vest date>, provided that the Grantee remains
continuously employed by the Company or a Subsidiary through such date.

          (b) Vesting Based on Performance Criteria. <performance vest number>
(XXX) of the Units (such Units, the “Performance-Based Units”) will vest, as and
to the extent that the performance criteria set forth on Exhibit A hereto are
satisfied, effective on <vest date>, provided that the Grantee remains
continuously employed by the Company or a Subsidiary through such date. 

--------------------------------------------------------------------------------




          (c) Accelerated Vesting. Notwithstanding Sections 2(a) and 2(b) above,
(i) any Unit that has not yet vested will automatically become vested
immediately prior to, and contingent upon, the completion of a Change in
Control, provided that the Grantee remains in continuous service with the
Company through the completion of that Change in Control, and (ii) upon a
cessation of Grantee’s employment (A) by the Company without Cause (as defined
in the Employment Agreement by and between the Company and the Grantee effective
<agreement date>, as amended from time to time, hereinafter the “Employment
Agreement”) (B) by the Grantee for Good Reason (as defined in the Employment
Agreement), or (C) upon death or Disability (as defined in the Employment
Agreement), (x) each Unit that is not a Performance-Based Unit that has not yet
vested will automatically become vested, and (y) each Performance-Based Unit
that has not yet vested shall vest on <vest date>, as and to the extent the
performance criteria set forth on Exhibit A hereto are satisfied.

          (d) Unvested Units Forfeited Upon Cessation of Service. Except as set
forth in Section 2(c), upon any cessation of the Grantee’s service with the
Company: (i) any Unit that has not yet vested on or prior to the date of such
cessation will immediately and automatically, without any action on the part of
the Company, be forfeited, and (ii) the Grantee will have no further rights with
respect thereto.

     2. Timing of Issuance.

          (a) Upon the vesting of the Units pursuant to Section 2 hereof, one
Share shall be issuable for each Unit that vests, subject to the terms and
provisions of the Program and this Agreement. Thereafter, upon the Grantee’s
satisfaction of any required tax withholding obligations, the Company shall
issue to the Grantee Shares underlying any vested Units as soon as practicable
(but in no event later than 2½ months after the date such Unit becomes vested
pursuant to Section 2 hereof). The Company will cause the Shares to be issued in
the Grantee’s name in uncertificated form. At such time as any Units become
vested, the Company will adjust its ownership records so as to remove any
legends and stop-transfer orders with respect to the Shares underlying such
vested Units, and the Company will cause a statement of ownership with respect
to the Shares underlying such vested Units to be issued and delivered to the
Grantee (provided that appropriate arrangements have been made with the Company
for the withholding or payment of any taxes that may be due with respect to the
Shares underlying such vested Units).

          (b) Upon each transfer of Shares in accordance with this Section 3,
the Company shall have satisfied its obligation with respect to the number of
Units equal to the number of Shares issued to the Grantee pursuant thereto (and,
the number of Shares (if any) the issuance of which was withheld in satisfaction
of applicable tax withholding requirements), taking into account any adjustment
pursuant to Section 5 hereof, and the Grantee shall have no further rights to
claim any additional Shares in respect thereof.

          (c) The Company shall have a right to require the Grantee to remit to
the Company an amount sufficient to satisfy any federal, state and local
withholding tax requirements prior to the issuance of any Shares. The Grantee
may satisfy the applicable withholding tax obligations by paying the amount of
any taxes in cash, or, to the extent permitted by the Committee, Shares or other
securities may be delivered to the Company or deducted from the number of Shares
to be issued to the Grantee pursuant to this Agreement to satisfy the obligation
in full or in part as long as such withholding of Shares does not violate any
applicable laws, rules, or regulations of federal, state, or local authorities
(including Section 16 of the Securities Exchange Act of 1934, and the rules
promulgated thereunder, if applicable). The Grantee shall make such payment or
arrangement no later than the date as of which an amount first becomes
includible in the gross income of the Grantee for federal income tax purposes
with respect to any Shares. The obligations of the Company under the Program are
conditioned on such payment or arrangement and the Company, to the extent
permitted by law, has the right to deduct any such taxes from any distribution
of any kind otherwise due to the Grantee. 

-2-

--------------------------------------------------------------------------------




     3. Rights as a Stockholder. The Grantee shall have no rights as a
shareholder of the Company with respect to any Shares issuable in respect of the
Units (including, without limitation, voting and dividend rights) until the
issuance of such Shares. Once Shares are issued to the Grantee, any shareholder
agreements that apply to the Shares shall be binding on the Grantee. The award
of the Units to the Grantee shall not be deemed to confer upon the Grantee any
rights to continue in the employ of the Company.

     4. Changes in Capitalization.

          (a) The grant of the Units pursuant to this Agreement shall not affect
in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.

          (b) Except as expressly provided in the Program, the Grantee shall not
have any rights by reason of any subdivision or consolidation of shares of stock
of any class, the payment of any dividend, any increase or decrease in the
number of shares of stock of any class or any dissolution, liquidation, merger
or consolidation of the Company or any other corporation. Except as expressly
provided in the Program, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason thereof shall be made with respect to the
number of Units, and the number of Shares issuable in respect of those Units.

          (c) If any fractional share would result from any such adjustment
hereunder, the Company shall not issue such fractional share, but shall round up
any portion of a share to the nearest whole number.

     5. Compliance with Securities Laws.

     Anything in this Agreement to the contrary notwithstanding, if, at any time
specified herein for the issue and/or delivery of Shares to the Grantee, any
law, or any regulation or requirement of the Securities and Exchange Commission
or any other governmental authority having jurisdiction shall require either the
Company or the Grantee to take any action in connection with the Shares then to
be issued and/or delivered, the issue and/or delivery of the Shares shall be
deferred until the action shall have been taken; however, the Company shall have
no liability whatsoever as a result of the non-issuance of the Shares. 

-3-

--------------------------------------------------------------------------------




     Any statement of ownership reflecting ownership of the Shares by the
Grantee may be stamped with a legend or legends to make appropriate reference to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations, and other requirements of the Securities
and Exchange Commission, any stock exchange upon which shares of Common Stock
are then listed, and any applicable Federal or state securities law. The
Committee may require the Grantee to furnish to the Company, prior to the
issuance and/or delivery of any Shares hereunder, an agreement in which the
Grantee represents that the Shares are being acquired for investment and not
with a view to the sale or distribution thereof, in order to comply with the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange upon which shares of Common Stock are then
listed, and any applicable federal or state securities law. The Company may also
require as a condition of the issuance and/or delivery of the Shares, that the
Grantee make such other covenants, agreements, or representations.

     6. Tax Consequences. The Grantee has had the opportunity to review with his
or her own tax advisors the federal, state and local tax consequences of the
transactions contemplated by this Agreement. The Grantee is relying solely on
such advisors and not on any statements or representations of the Company or any
of its agents.

     7. The Program. This Agreement is subject to, and the Grantee agrees to be
bound by, all of the terms and conditions of the Program, a copy of which has
been provided to the Grantee. Pursuant to the Program, the Committee is
authorized to adopt rules and regulations not inconsistent with the Program as
it shall deem appropriate and proper. All questions of interpretation and
application of the Program shall be determined by the Committee and any such
determination shall be final, binding and conclusive. In the event of any
conflict between the terms of this Agreement and the terms of the Program, the
terms of the Program shall control.

     8. Governing Law. This Agreement shall be construed by and enforced in
accordance with, and governed by the laws of, the State of Delaware.

     9. Notice. Every notice or other communication which either the Company or
the Grantee may be required or permitted to give to the other relating to the
Agreement shall be in writing, and shall be mailed or delivered to the party for
whom it is intended at such address as may from time to time be designated by
such party. Unless and until some other address is so designated, all notices or
communications by the Grantee to the Company shall be mailed to Vishay Precision
Group, Inc., 3 Great Valley Parkway, Suite 150, Malvern, PA 19355, Attention:
Chief Financial Officer. All notices by the Company to the Grantee may be
delivered to the Grantee personally or may be mailed to the Grantee at the
address shown on the records of the Company.

     10. Consent to Electronic Delivery. The Grantee hereby authorizes the
Company to deliver electronically any prospectuses or other documentation
related to this Agreement, the Program and any other compensation or benefit
plan or arrangement in effect from time to time (including, without limitation,
reports, proxy statements or other documents that are required to be delivered
to participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s intranet site. Upon written request,
the Company will provide to the Grantee a paper copy of any document also
delivered to the Grantee electronically. The authorization described in this
paragraph may be revoked by the Grantee at any time by written notice to the
Company. 

-4-

--------------------------------------------------------------------------------




     11. Successors. This agreement shall be binding upon and inure to the
benefit of the heirs, legal representatives, successors, and permitted assigns
of the parties. Any successors of this Agreement shall be entitled to all of the
rights of and obligated to abide by all provisions of any shareholder agreements
that apply to the Shares held by such successors.

     12. Severability. In the event that any one or more of the provisions or
portion thereof contained in this Agreement shall for any reasons be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Agreement and this Agreement
shall be construed as if the invalid, illegal, or unenforceable provision or
portion thereof had never been contained herein.

     13. Entire Agreement. This Agreement expresses the entire understanding and
agreement of the parties hereto and supersedes and replaces any prior Agreements
between the Company and the Grantee on the matters addressed herein.

     14. Transferability. The Grantee may not transfer, sell, assign or
otherwise dispose of the Units. Any attempted transfer, sale, assignment or
other disposition of the Units contrary to the provisions of this Section shall
be null and void.

     15. Amendment. Subject to the provisions of the Program, this Agreement may
only be amended by a writing signed by each of the parties hereto.

     16. Execution in Counterparts. This Agreement may be executed, including
execution by facsimile signature, in one or more counterparts, each of which
will be deemed an original, and all of which together shall be deemed to be one
and the same instrument.

-5-

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the parties have executed this Agreement on the
_____day of <date>.

VISHAY PRECISION GROUP, INC.   By:     Name:   Title:     GRANTEE:   Signature  
Name


-6-

--------------------------------------------------------------------------------




EXHIBIT 10.33

EXHIBIT A

The Performance-Based Units shall vest as and to the extent the following
performance criteria are satisfied:

 *  
 *  

--------------------------------------------------------------------------------